DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,136,876 to Meier et al.
Regarding Claims 1, 6, 7, and 11.  Meier et al. teaches a process for producing a polyurethane foam comprising reacting an organic polyisocyanate and polyol, i.e. a compound having at least two hydrogen atoms reactive toward isocyanate groups, in the presence of a cell opening agent and a blowing agent (Column 2, Lines 33 – 38).  The cell opener may be diethyl malonate (Table II; Claim 9), which is set forth as a suitable dicarboxylic diester of formula (I) in instant Claim 7.  The cell opener is provided in a preferred amount of 0.001 – 2.5 parts by weight per hundred parts by weight polyol (Column 5, Lines 62 – 63).  
The preferred blowing agent is water, which is provided in an amount of preferably 3 to 6 parts by weight per hundred parts polyol (Column 7, Lines 51 – 53).  Meier et al. does not require said reacting occur in the presence of a fluoroalkane blowing agent and, thus, embodiments in which said reacting occurs in the absence of a fluoroalkane blowing agent are readily envisioned from the reference.  Said reacting may also be conducted in the presence of a cell/foam stabilizer (Column 7, Line 16).
	Meier et al. teaches the foams produced by the process may be semi-rigid (Column 7, Lines 17 -26).  Moreover, Meier et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 2.  Meier et al. teaches the process of Claim 1 wherein the blowing agent may be combined with the polyol, prior to combining with the polyisocyanate (Column 7, Lines 64 – 67).
Regarding Claims 12 and 16.  Meier et al. teaches a polyurethane foam prepared by the process of Claim 1 (Column 2, Lines 33 – 38).  As indicated in the rejection of Claim 1 above, Meier et al. teaches the foams produced by the process may be semi-rigid (Column 7, Lines 17 -26).  Moreover, Meier et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a rigid polyurethane foam which functions as an insulation foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,136,876 to Meier et al., as applied to Claim 1 above, and further in view of US 2014/0364528 to Rexrode et al.
Regarding Claims 9 and 10.  Meier et al. teaches the process for production of a rigid polyurethane foam of Claim 1 but does not expressly teach a fatty acid or castor oil is included in the polyol composition.  However, Meier et al. does teach cell stabilizers may be included in the polyol composition (Column 7m Lines 10 - 16) and secondary reference Rexrode et al. specifically teaches castor oil as a compound which stabilizes the cells of rigid polyurethane foams (Paragraphs 0002 and 0072).  Castor oil is comprised of fatty acids, such as ricinoleic acid.  Meier et al. and Rexrode et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to select castor oil as the foam stabilizer in Ishikawa.  The motivation would have been that castor oil is a desirable choice for a foam stabilizer from an environmental standpoint, as it is derived from a natural, renewable resource.  

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,136,876 to Meier et al., as applied to Claim 1 above.
Regarding Claim 17.  Meier et al. teaches the process of Claim 1 wherein pentane/n-pentane may be provided as an auxiliary blowing agent to water (Column 7, Lines 14 – 16).  Water is provided in amounts of 1 – 8 parts pphp when auxiliary agents are provided (Column 7, Lines 40 – 50).  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person ordinary skill in the art to provide water in an amount at the lower end of the range disclosed by Meier et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that a lesser amounts of water would provide a final foam product with increased softness.
Regarding Claims 18 – 19.  Meier et al. teaches the process of Claim 1 wherein the cell opening agent, corresponding to the at least one dicarboxylic diester of formula (I) may be provided in an amount of up to 3 pphp (Column 7, Lines 40 – 50).  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person ordinary skill in the art to provide the dicarboxylic diester of Meier et al. in an amount at the upper end of the range disclosed, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that this compound functions as a cell opening agent and a higher amounts thereof would increase the open cell content of the foam product, which Meier et al. teaches improves the dimensional stability of the foam (Column 1, Lines 12 – 14).
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues the cited art of record, alone or in combination, fails to disclose or suggest a process for preparing a rigid polyurethane or polyisocyanurate foam.  However, as discussed on pages 3 – 4 of the Non-Final rejection and repeated in the rejection of Claim 1 above, US 6,136,876 to Meier et al. teaches a process for producing a polyurethane foam (Column 2, Lines 33 – 38).  Meier et al. teaches the foams produced by the process may be semi-rigid (Column 7, Lines 17 -26), which is reasonably considered a type of rigidi foam. 
Furthermore, Meier et al. teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  the claimed effects and physical properties, i.e. a rigid polyurethane foam, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II)
B) Applicant argues that rigid polyurethane foams are structurally different from flexible polyurethane foams, with the former being characterized by closed cells and the latter by open cells.  Applicant cites the examples in the instant application that the claimed process produces a rigid polyurethane foam having a closed cell structure.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a closed cell foam) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Examples 13 - 15 are also not commensurate in scope with the instant claims, such that it can be reasonably presumed that any foam prepared by the instantly claimed process would necessarily be closed celled.  These examples use a limited number of species of compounds which are not sufficiently representative of the entire generas of compounds claimed - e.g. the “at least one polyisocyanate”, the “at least one compound having at least two hydrogen atoms reactive towards isocyanate groups”, etc.  The amounts of compounds are also not representative of the entire ranges/proportions in which they may be provided in the process.  
Furthermore, the prior art refutes applicant’s position that rigid polyurethane foams are necessarily closed-cell.  See, for example, US 9,777,104 to Boehnke et al. which teaches predominantly open-cell rigid polyurethane foams (Abstract) and US 2013/0172435 which describes open-cell semi-rigid and rigid polyurethane foams in [0014] and [0059].
C) Applicant argues that the Office action presents a simplified view of polyurethane foam production, whereas a multiplicity of patent applications distinguish between rigid and flexible foam formation.  
However, as detailed in the rejection of Claim 1 above, Meier et al. teaches a process including all of the claimed steps, conditions, and employing all of the claimed ingredients in the claimed amounts.  Meier et al. further teaches the foam obtained may be semi-rigid, which is reasonably considered a type of rigid polyurethane foam.    Though applicant contends there is a difference between processes of making rigid and flexible foams, the claimed process, at present, contains no features which distinguish it from that disclosed by Meier et al.  If it is applicant’s position that carrying out the instantly claimed process does not necessarily produce a rigid foam, then the instant claims are missing one or more features which are essential in the preparation of such a foam (see MPEP 2172.01)
D) Applicant’s argument that the examiner’s search included a search string in which the examiner searched for the instant application number in combination with the phrase rigid polyurethane is not persuasive, as this provides no evidence that “rigid polyurethanes” and “flexible polyurethanes” are recognized to be mutually exclusive categories in the art.  
E) In response to applicant's argument that Meier et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Meier et al. is in applicant’s field of endeavor of polyurethane foams and even discloses semi-rigid foams, which are a type of rigid polyurethane foam.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764